Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered June 18, 1990, denying defendant’s motion to change the venue of the action from Bronx County to Westchester County, and denying plaintiff’s cross-motion to retain venue in Bronx County as moot, unanimously affirmed, without costs.
Defendant was placed on notice of the potential challenge to the venue of the action when plaintiff’s deposition was taken in July 1989. A note of issue and statement of readiness were filed in the action in Bronx County on or about October 20, 1989, and defendant took no steps to determine or challenge the venue of the action until in or about April 1990. Accordingly, it cannot be said that the motion court abused its discretion in finding that defendant’s motion was . barred by laches, and inasmuch as defendant has made no showing that the convenience of witnesses and the interests of justice require that the action be transferred to Westchester County, the order is affirmed. Concur — Carro, J. P., Ellerin, Wallach, Kupferman and Kassal, JJ.